would entitle him to relief. Hargrove v. State, 100 Nev. 498, 502-03, 686
                     P.2d 222, 225 (1984).
                                 First, appellant argues that his trial counsel was ineffective
                     for failing to file a pretrial petition for a writ of habeas corpus arguing that
                     the kidnapping charge was improper because the movement of the victim
                     did not substantially increase the risk of harm. Appellant acknowledges
                     counsel moved to dismiss the kidnapping charge prior to trial, but he
                     argues that the proper procedure to challenge that charge was via a
                     petition for a writ of habeas corpus. Appellant fails to demonstrate that
                     his trial counsel's performance was deficient or that he was prejudiced.
                     "A separate charge of first degree kidnaping is proper if the movement of
                     the victim is not merely incidental to the associated offense and it results
                     in substantially increased risk of harm." Curtis D. v. State, 98 Nev. 272,
                     274, 646 P.2d 547, 548 (1982) (citing Wright v. State, 94 Nev. 415, 581
                     P.2d 442 (1978)). In this case, appellant took the victim at knifepoint
                     upstairs to a bedroom, locked the bedroom door behind them, and then
                     forced her to stay in that bedroom for a substantial period of time. Moving
                     the victim to a more secluded room and locking her in that room
                     substantially increased the risk of harm. Under these circumstances,
                     appellant fails to demonstrate that reasonably diligent counsel would have
                     filed a pretrial petition for a writ of habeas corpus challenging the
                     kidnapping charge or that a petition had a reasonable probability of
                     altering the outcome of the proceedings as such a petition would have been
                     futile. See Ennis v. State, 122 Nev. 694, 706, 137 P.3d 1095, 1103 (2006).




SUPREME COURT
       OF
     NEVADA
                                                            2
(0) 1947A .)-19rOD
                Therefore, the district court did not err in denying this claim without
                conducting an evidentiary hearing.
                            Second, appellant argues that his trial counsel was ineffective
                for failing to obtain evidence from the Navy regarding false allegations of
                sexual misconduct the victim made while she served in the military.
                Appellant fails to demonstrate that he was prejudiced. Appellant fails to
                demonstrate a reasonable probability of a different outcome at trial had
                counsel sought these records as appellant does not demonstrate that these
                records actually exist and that any records discussing the victim's sexual
                history would have been admissible at trial.     See NRS 50.090; see also
                Miller v. State, 105 Nev. 497, 502, 779 P.2d 87, 90 (1989) (discussing that
                prior to admission of a victim's prior sexual abuse allegation, a defendant
                must establish by a preponderance of the evidence that the victim made
                an accusation, the accusation was false, and that the evidence is more
                probative than prejudicial). Appellant also fails to demonstrate a
                reasonable probability of a different outcome at trial had counsel obtained
                these records as there was overwhelming evidence that appellant sexually
                assaulted the victim and attempted to murder her. Therefore, the district
                court did not err in denying this claim without conducting an evidentiary
                hearing.
                            Third, appellant argues that his trial counsel was ineffective
                for failing to object when the State asked appellant during trial if other
                witnesses were lying. Appellant fails to demonstrate that he was
                prejudiced. The challenged questions were considered on direct appeal
                under a plain error standard and this court concluded that the questions


SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                 did not affect appellant's "substantial rights in light of the overwhelming
                 evidence of his guilt."   Jardine v. State, Docket Nos. 48736 and 48737
                 (Order of Affirmance, December 19, 2008). As there was overwhelming
                 evidence of appellant's guilt presented at trial, appellant fails to
                 demonstrate a reasonable probability of a different outcome at trial had
                 counsel objected to the State's questions regarding the veracity of the
                 other witnesses. Therefore, the district court did not err in denying this
                 claim without conducting an evidentiary hearing.
                             Fourth, appellant argues that his trial counsel was ineffective
                 for failing to retain a medical expert to review the victim's wounds and
                 testify that she was hurt by falling on a piece of glass, not by appellant's
                 knife. Appellant fails to demonstrate that his trial counsel's performance
                 was deficient or that he was prejudiced. The surgeon who operated on the
                 victim testified that, while it was possible that a sharp piece of glass could
                 have caused the victim's wounds, the jagged glass depicted in a
                 photograph from the crime scene could not have been the cause.
                 Appellant fails to demonstrate that reasonably diligent counsel could have
                 discovered a medical expert that would have testified in a different
                 manner or a reasonable probability of a different outcome had counsel
                 retained a medical expert on appellant's behalf. Therefore, the district
                 court did not err in denying this claim without conducting an evidentiary
                 hearing.
                             Fifth, appellant argues that his trial counsel was ineffective
                 for failing to discover that appellant had actually filed for divorce from his
                 wife prior to the incident with the victim. Appellant fails to demonstrate



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                    that his trial counsel's performance was deficient or that he was
                    prejudiced. Appellant testified that he hired a divorce attorney and that
                    he believed thefl divorce process had been initiated. Appellant fails to
                    demonstrate that reasonably diligent counsel would have sought further
                    evidence to bolster this testimony as it did not provide a defense to
                    appellant's actions with respect to the victim. Appellant fails to
                    demonstrate a reasonable probability of a different outcome at trial had
                    counsel further investigated appellant's divorce proceedings as there was
                    overwhelming evidence presented that appellant sexually assaulted the
                    victim and attempted to murder her. Therefore, the district court did not
                    err in denying this claim without conducting an evidentiary hearing.
                                Sixth, appellant argues that his trial counsel was ineffective
                    for failing to obtain cell phone records to demonstrate that the victim
                    called appellant on the day of the incident. Appellant fails to demonstrate
                    that his trial counsel's performance was deficient or that he was
                    prejudiced. Appellant testified that the victim called him and indicated
                    that she wanted to discuss their relationship. Appellant fails to
                    demonstrate that reasonably diligent counsel would have attempted to
                    bolster this statement through cell phone records as those records would
                    not have provided a defense for appellant's actions. Appellant fails to
                    demonstrate a reasonable probability of a different outcome at trial had
                    counsel sought these records, as there was overwhelming evidence
                    presented that appellant hid in the victim's apartment with a knife,
                    sexually assaulted her when she returned home, and then stabbed her in




SUPREME COURT
       OF
    NEVADA
                                                         5
(0) I947A clit449
                 the neck when she attempted to escape. Therefore, the district court did
                 not err in denying this claim without conducing an evidentiary hearing.
                             Seventh, appellant argues that his trial counsel was
                 ineffective for failing to adequately draft a motion for new trial. Appellant
                 fails to demonstrate that his trial counsel's performance was deficient or
                 that he was prejudiced. Appellant fails to demonstrate either deficiency or
                 prejudice for this claim as he does not identify any claims that reasonably
                 diligent counsel would have raised or that would have had a reasonable
                 probability of success. See Hargrove, 100 Nev. at 502-03, 686 P.2d at 225.
                 Therefore, the district court did not err in denying this claim without
                 conducting an evidentiary hearing.
                             Eighth, appellant argues that the cumulative effect of
                 ineffective assistance of counsel warrants vacating his judgment of
                 conviction. Because appellant's ineffective-assistance claims lack merit,
                 he fails to demonstrate any cumulative error. Therefore, the district court
                 did not err in denying this claim without conducting an evidentiary
                 hearing.
                             Finally, appellant argues that the district court erred by
                 adopting the State's proposed order without providing appellant the
                 opportunity to review and object to the proposed order. The proposed
                 order contains a certificate of service indicating that the State served
                 appellant's counsel with a copy of the proposed order. To the extent
                 appellant asserts that he did not have sufficient time to review and
                 respond to the proposed order prior to the district court's adoption of that
                 order, we conclude that any error in this regard was harmless and



SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                appellant fails to demonstrate prejudice,    See NRS 178.598 (stating that
                any error, defect, irregularity or variance which does not affect substantial
                rights shall be disregarded). But cf. Byford v. State, 123 Nev. 67, 69, 156
                P.3d 691, 692 (2007) (stating that when a district court requests a party to
                prepare a proposed order, the court must ensure that the other parties are
                aware of the request and given the opportunity to respond to the proposed
                order). Appellant does not demonstrate that any error adversely affected
                the outcome of the proceedings or his ability to seek full appellate review.
                Therefore, appellant is not entitled to relief based on this argument.
                            Having concluded that appellant is not entitled to relief, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                    J.




                                                                                    J.
                                                    Saitta


                cc:   Hon. Michael Villani, District Judge
                      Law Offices of C. Conrad Claus
                      Attorney GeneraVCarson City
                      Clark County District Attorney
                      Eighth District Court Clerk


SUPREME COURT
     OF
   NEVADA
                                                      7
(0) 1947A ceo